MEMORANDUM **
Marco Tulio Tot Leiva, a native and citizen of Guatemala, petitions for review of an order of the Board of Immigration Appeals (“BIA”) dismissing his appeal from an Immigration Judge’s denial of his applications for asylum and withholding of deportation. Because the transitional rules apply, see Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997), we have jurisdiction under 8 U.S.C. § 1105a(a). We deny the petition.
We review the BIA’s factual determinations for substantial evidence, and must uphold the BIA’s decision unless the evidence compels a contrary result. INS v. Elias-Zacarias, 502 U.S. 478, 481, 112 S.Ct. 812,117 L.Ed.2d 38 (1992). Substantial evidence supports the BIA’s decision that Tot Leiva is not eligible for asylum because he failed to offer any evidence of either an actual or imputed political opinion. See id. at 487-89.
Because Tot Leiva did not meet the standard for asylum, he could not satisfy the standard for withholding of deportation. See Li v. Ashcroft, 312 F.3d 1094, 1099 (9th Cir.2002).
We are not persuaded by Tot Leiva’s remaining contentions.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.